Citation Nr: 1754960	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected ischemic heart disease; and in excess of 30 percent on and after September 8, 2010.


REPRESENTATION

Appellant represented by:	Joretta Durant, Esq.


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled May 2016 hearing by letter in March 2016, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

This case was previously before the Board, most recently in June 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the case in June 2016 for additional development to include scheduling the Veteran for a VA examination with a cardiologist.  The Board directed that opinions should be provided based on a review of the medical evidence of record and sound medical principles. 

The Veteran underwent a VA examination in June 2017, and a medical opinion was rendered by a Nurse Practitioner.  Since this does not substantially comply with the Board's guidance, the case unfortunately must be returned for compliance with the Board's prior guidance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an examination with a cardiologist.  The cardiologist must specify in his or her report that the claims file and any Virtual VA and VBMS records have been reviewed.  The purpose of the examination is to evaluate the severity of the Veteran's service-connected ischemic heart disease, and this should include findings on METs. 

2. After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand. If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

